CCA 20130853. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, it is ordered that said petition is hereby granted on the following issues:
I. WHETHER THE APPOINTMENT OF JUDGES PAULETTE V. BURTON AND JAMES W. HERRING AS CMCR JUDGES MEANT THAT THEY NO LONGER MET THE UCMJ DEFINITION OF APPELLATE MILITARY JUDGE.
II. WHETHER THE ASSIGNMENT OF INFERIOR AND PRINCIPAL OFFICERS TO A SINGLE TRIBUNAL VIOLATED THE APPOINTMENTS CLAUSE OF THE CONSTITUTION.
No briefs will be filed under Rule 25.